UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7428



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOY BURTRON MADDEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-94-440-JFM, CA-99-2580-JFM)


Submitted:   February 10, 2000         Decided:     February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Toy Burtron Madden, Appellant Pro Se. Joyce Kallam McDonald, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Toy Burtron Madden seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Madden’s conviction became

final on October 7, 1996, the day on which the Supreme Court denied

his petition for certiorari.   Therefore, the 28 U.S.C.A. § 2255

motion Madden filed on August 23, 1999, was barred by the one-year

limitations period of 28 U.S.C.A. § 2255.     Accordingly, we deny a

certificate of appealability and dismiss the appeal.        We deny

Madden’s motion for appointment of counsel.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2